Title: To Thomas Jefferson from Caesar A. Rodney, 15 October 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington Octob. 15th. 1802.
          
          Enclosed is the pamphlet which ought to have accompanied my last. I should like to have an opportunity of giving you a history of the electioneering business. It would take a quire of paper to do it, & I must defer it, until I have the pleasure of seeing you. Tho’ our majority be small, I trust it is an important victory which the Opposition will sensibly feel. By the Polls it appears that the Fedl. candidate did not keep pace with his ticket in either New Castle or Kent Counties whilst the Republican candidate was ahead of his in all the Counties. Falsehoods calumnies & abuse, the usual weapons in a lost cause, have been lavished upon us all during the contest. Mr. Bayard is held up as a demi-god by their “Ark” & the character of the state is destroyed, in consequence of his losing his election. With great esteem I am Dr. Sir
          Yours most Sincerely
          
            C. A. Rodney
          
          
            P.S. Permit me to mention the names of Mr. Bonsal who is a bookseller in Baltimore & his partner Mr. Niles who resides here as young men of quaker families whose zeal & uniformity entitle them to notice & attention. They have printed the pamphlet enclosed & a great number of other things during the contest. Mr. Niles with my friend J. Warner signed the certificate relative to H. Latimer which I see printed in Duane’s paper of yesterday & which was printed in a hand bill by Mr. Niles who drew up the comments which followed the certificate a few days before the election. It had a wonderful effect.
            I mention these facts of those gentlemen as Administration may do them some service without going out of that path of rectitude which I trust will ever mark their course.
          
        